Title: From James Duane, John Jay, and Robert R. Livingston to Alexander Hamilton and Samuel Jones, 9 June 1785
From: Duane, James,Jay, John,Livingston, Robert R.
To: Hamilton, Alexander,Jones, Samuel


[New York] June 9, 1785
At a meeting of the agents appointed by the state of New York to manage their controversy with the Commonwealth of Massachusetts—it is agreed that a general retaining fee be given to Alexander Hamilton and Samuel Jones Esqrs. as Counsellors and Solicitors on the part of this State that the brief already prepared together with the necessary papers be put in their hands—That they compleat the said Brief with as much expedition as possible—That they collect every necessary evidence from the records and order three copies to be made of such Brief for the use of the agents and Counsellors who are to attend the trial
Jas. DuaneJohn JayRobt. R Livingston
 